FRANKLIN FUND ALLOCATOR SERIES on behalf of its series Franklin LifeSmart 2055 Retirement Target Fund FORM OF INVESTMENT MANAGEMENT and ASSET ALLOCATION AGREEMENT This INVESTMENT MANAGEMENT and ASSET ALLOCATION AGREEMENT (“Agreement”), dated as of May 1, 2015, is made between FRANKLIN FUND ALLOCATOR SERIES, a Delaware business trust (the “Trust”), on behalf of the series named above (the “Fund”), and FRANKLIN ADVISERS, INC., a California corporation, (the “Adviser”). WHEREAS, the Trust has been organized and intends to operate as an investment company registered under the Investment Company Act of 1940, as amended (the “1940 Act”) for the purpose of investing and reinvesting its assets in securities, as set forth in its Agreement and Declaration of Trust, its By-Laws and its Registration Statements under the 1940 Act and the Securities Act of 1933, all as heretofore and hereafter amended and supplemented; and the Trust desires to avail itself of the services, information, advice, assistance and facilities of an investment manager and to have an investment manager perform various management, statistical, research, investment advisory, administrative and other services for the Fund; and WHEREAS, the investment policies of the Fund contemplate that the Fund seek to achieve its investment objectives through investment of the Fund’s assets in a number of asset classes and, consequently, the Fund will require the provision of asset allocation services, as well as traditional investment advisory services; and WHEREAS, the Fund currently intends to invest its assets primarily in one or more available investment companies in the Franklin Templeton Group of Funds, although the Fund is also permitted to and may invest some or all of its assets directly in non-investment company securities; and WHEREAS, the parties hereto have agreed to the respective fees for asset allocation, investment advisory and administrative services as described below; and WHEREAS, the Adviser is registered as an investment adviser under the Investment Advisers Act of 1940, is engaged in the business of rendering asset allocation, investment advisory, counseling and supervisory services to investment companies and other investment counseling clients, and desires to provide these services to the Fund. NOW THEREFORE, in consideration of the terms and conditions hereinafter set forth, it is mutually agreed as follows: l. Employment of the Adviser. The Trust hereby employs the Adviser to provide asset allocation services to the Fund, to manage the investment and reinvestment of the Fund’s assets in investment company and non-investment company securities, to administer certain aspects of its affairs, and to provide or procure, as applicable, the administrative and other services described in Section 2.H. of this Agreement, as may be supplemented from time to time, subject to the direction of the Board of Trustees and the officers of the Trust, for the period and on the terms hereinafter set forth.
